DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 6, filed 02/18/2021, with respect to claim objections have been fully considered and are persuasive.  The claim objections of 09/18/2020 has been withdrawn. 

Applicant's arguments filed 02/18/2021 have been fully considered but they are not persuasive.
Regarding claims 1, 11 and 15, the examiner respectfully disagrees. As cited from US 20130058801 Cheng et al., Para. 0034 and 0035 (emphasis added): “The block diagram of FIG. 3 shows how the switchover of the driving of the compressor 10 from the engine to the electric motor 20 is performed in practice” and “the electronic control unit 50 of the air-conditioning circuit transmits a signal for engaging the electric motor 20 to a power module 51.  In response to this signal, the module 51 actuates an auxiliary electric motor 103 making it possible to modify the capacity of the compression chamber 101 from the value of the higher interval where it was before the interruption of the driving by the engine to a value of the lower interval, between 20 and 40 cm.sup.3 for example” discloses controlling of the HVAC compressor with the electric machine as US 20110120160 Dietrich already teaches a start-up operation for the HVAC compressor in Para. 0019.
Regarding claim 2 (currently cancelled and amended into claim 1), the examiner respectfully disagrees. As cited from Dietrich, Para. 0018 and 0019 (emphasis added): “on the basis of a comparison performed between the two time stamps (d, t)n-1 and (d, t)n, the controller 30 determines a time that represents a compressor stoppage time .DELTA.T elapsed between the two consecutive starter compressor stoppage time .DELTA.T exceeds a threshold Tmax on the order of magnitude of several weeks or months specified according to the characteristic settling tendency of the lubricant in use, then in step 110, the engagement of the clutch 22 is adjusted by suitable control of the electromagnetic element 28 so that the compressor 12 is loaded for a "soft start" only with a part of the available drive torque from the engine (not shown).” discloses the HVAC compressor has not operated for a threshold period of time with regard to the protective start operation.
Regarding claims 8 and 9, the examiner respectfully disagrees. As cited from Dietrich, Para. 0019 (emphasis added): “then in step 110, the engagement of the clutch 22 is adjusted by suitable control of the electromagnetic element 28 so that the compressor 12 is loaded for a "soft start" only with a part of the available drive torque from the engine (not shown).  In this respect, the drive torque used for starting up the compressor 12 is reduced according to the determined time parameter.  Then the engagement of the clutch 22 is increased continuously within a time span provided for this purpose until a value provided for normal operation is reached.  The time span is directed according to the compressor run time needed for mixing the refrigerant and the lubricant and will be on the order of from 30 seconds up to a few minutes.  In this way, an especially gentle and low-wear start-up of the compressor 12 is guaranteed in the case of longer compressor stoppage times” disclose the torque trajectory and speed trajectory is scheduled and controlled in an adjusted suitable manner with regard to time span.
The previous rejections still apply to the rest of claims.



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 7-10, 15, and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Dietrich (US 20110120160, hereinafter Dietrich; already of record) in view of Cheng et al. (US 20130058801, hereinafter Cheng; already of record).
Regarding claims 1 and 15 (currently amended), Dietrich teaches a method and an apparatus (see at least Dietrich: Fig. 1, element 30, Para. 0015, lines 6-13), comprising: 
determining a protective start value for a heating, ventilation, and air conditioning (HVAC) compressor for a vehicle (See at least Dietrich: Fig. 2, element 108, Para. 0019, line 1-10),
wherein determining the protective start value for the HVAC compressor comprises determining the HVAC compressor has not operated for a threshold period of time (See at least Dietrich: Para. 0018, lines 1-5; Para. 0019, line 1-10);
performing, in response to the protective start value, a start-up operation for the HVAC compressor, wherein the start-up operation comprises (See at least Dietrich: Para. 0019, lines 1-10; Para. 0020, lines 1-6)…
Yet, Dietrich does not explicitly teach:
de-coupling an electric machine and the HVAC compressor from a driveline of the vehicle; and 
performing a controlled start of the HVAC compressor with the electric machine.
However, in the same field of endeavor, Cheng teaches:
de-coupling an electric machine and the HVAC compressor from a driveline of the vehicle (See at least Cheng: Fig. 3, elements 31, 10 and 20, Para. 0035, lines 10-15); and
performing a controlled start of the HVAC compressor with the electric machine (See at least Cheng: Para. 0034, lines 1-3; Para 0035, lines 2-10).
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified start-up operation of HVAC compressor of Dietrich, to incorporate electric machine start-up, as taught by Cheng, for the benefit of continuing operation of the air-conditioning circuit and the maintaining of the comfort temperature in the cabin are carried out when the engine has stopped, thereby to increase user experience quality (see at least Cheng: Para. 0007, lines 6-12).

Regarding claim 3 (currently amended), Dietrich in combination with Cheng, teaches the method of claim 1, Dietrich further teaches, 
 (See at least Dietrich: Para. 0017, lines 1-7; Para. 0018, lines 1-5; Para. 0019, lines 1-6).

Regarding claims 7 (currently amended) and 18, Dietrich in combination with Cheng teaches the method and apparatus of claims 1 and 15. 
Yet, Dietrich does not explicitly teach:
wherein the determining the protective start value for the HVAC compressor further comprises determining the HVAC compressor is being started while an engine for the vehicle is in an off condition.
However, in the same field of endeavor, Cheng teaches:
wherein the determining the protective start value for the HVAC compressor comprises determining the HVAC compressor is being started while an engine for the vehicle is in an off condition (See at least Cheng: Para. 0035, lines 1-15).
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified start-up operation of HVAC compressor of Dietrich, to incorporate electric machine start-up while engine is off, as taught by Cheng, for the benefit of energy saving and pollution reduction (see at least Cheng: Para. 0004, lines 14-16).

Regarding claims 8 and 19, Dietrich in combination with Cheng, teaches the method and apparatus of claims 1 and 15, Dietrich further teaches, 
wherein the performing the controlled start of the HVAC compressor further comprises powering the HVAC compressor with a scheduled torque trajectory from (See at least Dietrich: Para. 0019, lines 6-20)…

…the electric machine.
However, in the same field of endeavor, Cheng teaches:
…the electric machine (See at least Cheng: Para. 0034, lines 1-3; Para 0035, lines 2-10).
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified start-up operation of HVAC compressor of Dietrich, to incorporate electric machine start-up, as taught by Cheng, for the benefit of continuing operation of the air-conditioning circuit and the maintaining of the comfort temperature in the cabin are carried out when the engine has stopped, thereby to increase user experience quality (see at least Cheng: Para. 0007, lines 6-12).

Regarding claims 9 and 20, Dietrich in combination with Cheng, teaches the method and apparatus of claims 1 and 15, Dietrich further teaches, 
wherein the performing the controlled start of the HVAC compressor further comprises powering the HVAC compressor with a scheduled speed trajectory from (See at least Dietrich: Para. 0019, lines 6-20)…
Yet, Dietrich does not explicitly teach:
…the electric machine.
However, in the same field of endeavor, Cheng teaches:
…the electric machine (See at least Cheng: Para. 0034, lines 1-3; Para 0035, lines 2-10).
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified start-up operation of HVAC compressor of Dietrich, to incorporate electric machine start-up, as taught by Cheng, for the benefit of continuing operation of (see at least Cheng: Para. 0007, lines 6-12).

Regarding claims 10 and 21, Dietrich in combination with Cheng, teaches the method and apparatus of claims 1 and 15, Dietrich further teaches, 
wherein the performing the controlled start of the HVAC compressor further comprises powering the HVAC compressor in a torque limited manner (See at least Dietrich: Para. 0019, lines 6-20)…
Yet, Dietrich does not explicitly teach:
…the electric machine.
However, in the same field of endeavor, Cheng teaches:
…the electric machine (See at least Cheng: Para. 0034, lines 1-3; Para 0035, lines 2-10).
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified start-up operation of HVAC compressor of Dietrich, to incorporate electric machine start-up, as taught by Cheng, for the benefit of continuing operation of the air-conditioning circuit and the maintaining of the comfort temperature in the cabin are carried out when the engine has stopped, thereby to increase user experience quality (see at least Cheng: Para. 0007, lines 6-12).

Claims 4, 5, 11, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Dietrich in view of Cheng as applied to claims 1, 3, 7-10, 15 and 18-21 above, and further in view of Dalum (US 20150135863, hereinafter Dalum; already of record).
Regarding claim 4, Dietrich in combination with Cheng, teaches the method of claim 3, 

wherein the de-coupling the electric machine and the HVAC compressor further comprises opening an HVAC clutch and positioning a power take-off (PTO) device gear in a neutral position.
However, in the same field of endeavor, Dalum teaches:
wherein the de-coupling the electric machine and the HVAC compressor further comprises opening an HVAC clutch and positioning a power take-off (PTO) device gear in a neutral position (See at least Dalum: Para. 0044, lines 8-11; Fig. 7, Para. 0104, lines 1-11).
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified start-up operation of HVAC compressor of Dietrich and Cheng, to incorporate disengaging and engaging operation with PTO device, as taught by Dalum, for the benefit of reducing fuel use, reducing harmful emissions and providing a quieter work site thereby to improve safety and productivity (see at least Dalum: Para. 0104, lines 11-18).

Regarding claims 5 and 14, Dietrich in combination with Cheng, further in combination with Dalum, teaches the method and system of claims 4 and 13, 
Yet, Dietrich in combination with Cheng does not explicitly teach:
wherein the performing the controlled start of the HVAC compressor further comprises engaging the HVAC clutch after the PTO device gear is in the neutral position.
However, in the same field of endeavor, Dalum teaches:
wherein the performing the controlled start of the HVAC compressor further comprises engaging the HVAC clutch after the PTO device gear is in the neutral position (See at least Dalum: Para. 0044, lines 8-11; Fig. 7, Para. 0104, lines 1-11).
(see at least Dalum: Para. 0104, lines 11-18).

Regarding claim 11 (currently amended), the claim recites analogous limitations to claims 1 and 15 above, and is therefore rejected on the same premise.
Yet, the above combination does not teach:
a power take-off (PTO) device structured to selectively couple to a driveline of a vehicle;
a heating, ventilation, and air conditioning (HVAC) compressor selectively coupled to the PTO device;
an electric machine selectively coupled to the HVAC compressor and further selectively coupled to the driveline of the vehicle through the PTO device; 
However, in the same field of endeavor, Dalum teaches:
a power take-off (PTO) device structured to selectively couple to a driveline of a vehicle (see at least Dalum: Fig. 7, elements 50, 60, 702, 704 and 706);
a heating, ventilation, and air conditioning (HVAC) compressor selectively coupled to the PTO device (see at least Dalum: Fig. 7, elements 50, 60, 702, 704 and 706);
an electric machine selectively coupled to the HVAC compressor and further selectively coupled to the driveline of the vehicle through the PTO device (see at least Dalum: Fig. 7, elements 50, 60, 702, 704 and 706); 
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified start-up operation of HVAC compressor of Dietrich and (see at least Dalum: Para. 0104, lines 11-18).

Regarding claim 13 (currently amended), Dietrich in combination with Cheng, further in combination with Dalum, teaches the system of claim 11. 
Yet, Dietrich in combination with Cheng does not explicitly teach:
wherein the controller is further structured to de-couple the electric machine and the HVAC compressor by providing: an HVAC clutch command to open an HVAC clutch, and a PTO gear state command to position the PTO device gear in a neutral position; 
wherein the HVAC compressor further comprises the HVAC clutch responsive to the HVAC clutch command; and 
wherein the PTO device further comprises the PTO device gear responsive to the PTO gear state command.
However, in the same field of endeavor, Dalum teaches:
wherein the controller is further configured to de-couple the electric machine and the HVAC compressor by providing: an HVAC clutch command to open an HVAC clutch, and a PTO gear state command to position the PTO device gear in a neutral position (See at least Dalum: Para. 0044, lines 8-11; Para. 0059, lines 1-17; Fig. 7, Para. 0104, lines 1-11);
wherein the HVAC compressor further comprises the HVAC clutch responsive to the HVAC clutch command (See at least Dalum: Para. 0059, lines 1-17); and 
wherein the PTO device further comprises the PTO device gear responsive to the PTO gear state command (See at least Dalum: Para. 0059, lines 1-17).
(see at least Dalum: Para. 0104, lines 11-18).

Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Dietrich in view of Cheng as applied to claims 1 and 2 above, and further in view of Vehr et al. (US 20180001740, hereinafter Vehr).
Regarding claims 6 and 17 (currently amended), Dietrich in combination with Cheng, teaches the method and apparatus of claims 2 and 15, 
Yet, Dietrich in combination with Cheng does not explicitly teach:
further comprising adjusting the threshold period of time in response to an ambient temperature value.
However, in the same field of endeavor, Vehr teaches:
further comprising adjusting the threshold period of time in response to an ambient temperature value (See at least Vehr: Para. 0021, lines 4-13; Para. 0092, lines 1-7; Para. 0093, lines 1-6).
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified start-up operation of HVAC compressor of Dietrich with Cheng, to incorporate threshold adjustment in response to ambient temperature, as taught by Vehr, for the benefit of avoiding energy waste and equipment damage, thereby to save cost (see at least Vehr: Para. 0020, lines 6-17).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUFENG ZHANG whose telephone number is (469)295-9231.  The examiner can normally be reached on Monday to Friday 8am-5pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 


YUFENG ZHANG
Examiner
Art Unit 3663B



/Y.Z./Examiner, Art Unit 3663                                                                                                                                                                                                        
/TYLER J LEE/Primary Examiner, Art Unit 3663